IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Hanan Hasan,                             :
                    Appellant            :
                                         :
           v.                            : No. 392 C.D. 2019
                                         :
Vincent Figaro and Southeastern          :
Pennsylvania Transportation              :
Authority                                :

                                    ORDER

            NOW, February 6, 2020, having considered Appellant’s application for

reargument and Appellees’ answer in response thereto, the application is denied.




                                            MARY HANNAH LEAVITT,
                                            President Judge